Case 2:21-cv-03089-JMV-AME Document 18 Filed 09/13/21 Page 1 of 1 PagelD: 156

° ° 55 Madison Avenue, Suite 400
The Atkin Firm, LLC Momtistown, NI 07960

Attorneys at Law 400 Rella Boulevard, Suite 165
Suffern, NY 10901
By: John C. Atkin, Esq.* Tel: (973) 314-8010
--- Fax: (833) 693-1201
* Member of NJ, NY, and PA Bar Email TAtkin(@atkinfirm.com

September 3, 2021
VIA ECF

Hon. André M. Espinosa, U.S.M.J.

U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, NJ 07102

Re: Strike 3 Holdings, LLC v. John Doe infringer identified as using IP address
74.105.65.224
Dkt. No. 2:21-cv-03089-JMIV-AME

Judge Espinosa,

I represent Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) in the above-referenced matter.
Pursuant to Your Honor’s standing order prohibiting formal motions without leave of court (except
for motions under Fed. R. Civ. P. 12(b) and motions to remand), I write on behalf of the parties to
respectfully request leave of court to file a motion to permanently seal certain documents [D.E. 9
(Am. Compl.), 9-2 (Am. Civil Cover Sheet), 14 (Summons Returned Executed), and 18
(Declaration of John Doe) (to be filed under temporary seal)), pursuant to L. Civ. R. 5.3(c).

The Parties have resolved this matter and Plaintiff has agreed to dismiss its claim, with
prejudice, after the Court rules upon this requested motion. The Parties’ motion will rely on a
Declaration of John Doe and Index, which will address the requirements set forth in L. Civ. R.
5.3(c), including setting forth the basis for sealing the above documents, which contain information
identifying Defendant and the BitTorrent activity and other evidence that has been alleged by
Plaintiff to identify Defendant as the infringer, along with the clearly defined and serious injury
that will result to Defendant if these documents are not permanently sealed.

Thank you for your attention to this matter.
Respectfully submitted,
/s/ John C. Atkin

John C. Atkin, Esq.

ce: Lois Varughese, Esq. (via Email)
The parties may file the requested /s/ André M. Espinosa
motion to finalize their resolution ANDRE M. ESPINOSA
of the case. United States Magistrate Judge

SO ORDERED. DATED: 9/13/21
